Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 12/23/2021, Applicant has added new claims, Claims 36-38.  
Claims 1-2, 5-6, 9-15, 17-38 are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 was filed after the mailing date of the non-final Office action on 7/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 10-13, 23, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020)

An exon 2 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to a genomic disruption in a CISH gene

claim 1, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
In regard to claims 1 and 13, Palmer teaches the T cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claim 6, Palmer (2012) teaches the T cell can be isolated from peripheral blood lymphocytes [0083-0084, 0121].
In regard to claims 11 and 12, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).
However, in regard to claim 1, although Palmer et al. teach that the T cell is a human cell [83-84], they do not reduce to practice a composition of genetically modified human T cells.
In regard to claim 1, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
In regard to clam 5, Rosenberg teaches the T cells are autologous TILs (p. 3, 2nd para.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells -/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an exogenous TCR produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0121], which resulted in a strong and durable regression of tumors after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cells can treat cancer in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 5, Discussion). Thus, the use of a composition of human CISH-/- T cell with a TCR that targets a melanoma antigen and releases IL-2 would be especially advantageous in treating human cancers such as melanoma. In regard to the use of autologous TILs as the T cell, Rosenberg teaches that these cells can be selected for the highest anti-tumor actively, expanded in vitro, and reinfused into patients without causing a graft-vs-host immune response (p. 2, 2nd-3rd para.).
	However, in regard to claim 1, Palmer (2012) et al., are silent to a TCR that is specific to a tumor neoantigen.
	Carreno et al. teaches isolated T cells that are specific to tumor neoantigens, as well as neoantigen-specific TCR libraries (p. 2, 4th para., p. 13, 1st para., p. 19, last para., p. 52, 2nd to p. 53, see Figs. 1 & 42-44 and Tables 7-11)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous cDNA encoding a TCR transgene as rd & 4th para., p. 12, last para., p. 13, 1st para., see Fig. 1).
	However, in regard to claim 1, although Palmer (2012) teaches the in vitro genetic engineering of T cells to comprise an exogenous nucleic acid encoding a TCR capable of binding a tumor antigen [0121], and that the nucleic acids of the invention include cDNA [0069, 0072], they are silent with respect to the T cells comprising a cDNA encoding the exogenous TCR with homology arms that bind to nucleic acid target sequences adjacent to the genomic disruption in the CISH gene.
Gregory teaches compositions of genetically modified T cells for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) and/or TCR transgene ([0010], Summary). With respect to claim 1, as well as claims 28 and 33, Gregory teaches that the T cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159], see Example 3). Specifically, Gregory teaches that the modified cells comprise a DNA encoding the CAR/TCR having homology arms that bind to nucleic acid sequence adjacent to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195]. In regard to the DNA encoding the CAR/TCR as being a cDNA, Gregory cites their prior patent document of DeKelver et al., (US2011/0281361, 
In regard to claim 10, Gregory teaches the nuclease is CRISPR/Cas9 [0037, 0084-100].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous cDNA encoding a TCR transgene as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Gregory comprising a genomic disruption in an immune checkpoint gene (e.g., CISH) and a cDNA encoding an exogenous TCR comprising homology arms that bind to sequences adjacent  to the genomic disruption with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gregory for several reasons. First, as state supra, Gregory explicitly suggests a single step nuclease mediated integration of an exogenous donor sequence (e.g., CAR or TCR) by homologous recombination, while simultaneously knocking out a gene of interest (e.g., PD-1). Thus, a simple substitution of one gene (i.e., PD-1) for another gene (i.e., CISH) would have been obvious to the ordinary artisan. Furthermore, Gregory teaches that nuclease mediated disruption at a target locus increases the frequency of homologous recombination at the locus by more than 1000-fold [0003]. In regard to using CRISPR/Cas9 as the nuclease, Gregory teaches this system is particularly advantageous because it can be easily adapted to any desired target site by simply generating a gRNA with a PAM motif [0100]. Thus, there would have been a reasonable expectation of success at arriving at cell 
	However, in regard to claim 1, although Gregory teaches that the nucleases should be prepared to target the coding exons of the checkpoint gene (Example 2, Table 5), Palmer et al., (2012), Rosenberg, and Gregory are silent with respect to targeting exon 2 of the CISH gene.
In regard to claims 1 and 23, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale

	
	Furthermore, in regard to claims 1 and 23, Jiang teaches the C2 primer “GGAGAAGGTCTTGGCTATGCACAGC”, which targets exon 2 of human CISH.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al. and target exon 2 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 2 is conserved among the CISH isoforms and would have been deemed as likely to knock out all of the splice variants.  Furthermore, since Jiang teaches there are only 2 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged.
First, Applicant argues that it would not have been obvious to target exons 2 or 3 based on their conservation among CISH family members, which might result in off-target effects by affecting other family members. Specifically, Applicant argues that minimizing off-target effects was an important consideration at the time of filing of the invention as evidenced by Applicant’s specification as well as the prior art of Zhang et al (2016). Furthermore, Applicant argues that targeting the conserved exons of CISH could potentially affect one or more of the at least 8 members of the CISH family. Specifically, Applicant argues that based on the structure of the CISH gene according to the prior art of Jiang et al., one would not target exons 2 or 3 because it would affect 
Second, Applicant again cites the work of Hashimoto et al., (2013) to evidence that exon 2 of CISH is methylated, which would have inhibitory effects on Cas9 binding and cleavage of exon 2. Furthermore, Applicant argues that although Hashimoto teaches methylation is dependent on T cell differentiation status, instant claims are silent to the claimed T cell’s differentiation state. Furthermore, Applicant argues that the evidence of record of Vojta et al., (2016) as cited by the Examiner says nothing about the effect of DNA methylation on CRSIPR-Cas9 on p. 5616, Introduction, 1st para. Finally, Applicant cites the work of Zhang et al. (2015), Wu et al. #1 (2014), and Wu et al., #2 (2014) to support their arguments regarding methylation, wherein Zhang on p. 2, Wu #1 in Fig. 2, and Wu #2 on p. 4, teach that DNA methylation may impede the binding efficiency of Cas9. 
Applicant's arguments and the prior art of Hashimoto et al., (2013), Zhang et al. (2015), Wu et al. #1 (2014), and Wu et al., #2 (2014), have been fully considered but they are not persuasive.
In regard to Applicant’s first arguments, as an initial matter, targeting the coding exons of a gene was a well known method for nuclease mediated gene disruption (see [0017-0018], Example 2, and target sites in Tables 2b, 3 & 5 of Gregory). In regard to the possible off target effects of targeting a gene with a nuclease and/or targeting a conserved exon in the CISH gene family, because the target sites were based on either known primer sites or siRNA sites, these target sites have already been optimized for 
In regard to Applicant’s second arguments regarding the methylation status of CISH in T cells and the binding Cas9. As a first matter, contrary to Applicant’s assertion, the cited art of Vojta et al. does in fact state that the CRISPR-Cas9 system exhibits “insensitivity to CpG methylation” (p. 5616, Introduction, 1st para.). Furthermore, although the review of Zhang states that CpG methylation “may” impede Cas9 binding efficiency, there is no further explanation. Importantly, Applicant’s cited prior art of Wu et al. #1 teaches that “in vitro CpG methylation has no effects on Cas9 cutting of substrates with no mismatches…CpG methylation only affects binding at off-target sites” (p. 9, 1st para.). Similarly, Wu et al. #2 (same author as Wu #1) reiterates that CpG methylation “combined with extensive mismatches” may impede binding (p. 5, 1st para.). Since the gRNA suggested by the prior art are based on primers or siRNA with perfect matches to the target exons of CISH, it would have been understood that the methylation status would not effect the on-target Cas9 binding. Finally, in regard to the teachings of Hashimoto et al. (2013), as stated in the prior Office action, Hashimoto teaches that the methylation of exon 2 of the CISH gene in CD4 T cells is highly dependent on the differentiation state of the T cells, wherein activated CD4 T cells or memory CD4 T cells were hypomethylated (p. 4080, last para., see Fig. 4). Since the prior art of Palmer et al., (WO2012) teaches the use of T cells that are activated, not the naïve CD4 T cells that Hashimoto teaches are methylated in exon 2, one of ordinary skill in the art would not have been concerned about the methylation state of exon 2 of CISH in activated T cells. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020), as applied to claim 1, in further view of Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019)

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and a cDNA encoding an exogenous TCR.
However, Palmer is silent with respect to said cell further comprising a disruption in an endogenous TCR gene.
	With respect to claim 2, Duchateau teaches composition of genetically modified T cells for immunotherapy comprising a chimeric antigen receptor transgene (Abstract). nd & 3rd para., p. 50, 2nd para., see Fig. 5) in said T cells.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare genetically modified human T cells comprising a genomic disruption of the exon of a CISH gene and a cDNA encoding a TCR for homologous recombination at the genomic disruption suggested by by Palmer (2012) et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and a cDNA encoding an exogenous TCR.
However, in regard to claim 9, although Palmer et al. teach that the preferred cells are human [83-84, 0109], and Jiang et al. teaches the human CISH sequence, they are silent with respect to the CISH gene of SEQ ID NO:103.
	With respect to claim 9, Kaul teaches the human CISH gene of accession number AC096920, which is 100% identical to SEQ ID NO: 103 (see SCORE report 12/10/2019, rge file, result #1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the human CISH gene as taught by Palmer (2012) et al. and do so in the human CISH gene that comprises the SEQ ID NO: 103 taught by Kaul with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kaul because AC096920 is a validated human sequence (p. 2 of GenBank document). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2023 are acknowledged and have been addressed supra.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020), as applied to claim 1 and 10, in further view of Zhang et al., (US2014/0179770, filed 12/12/2013, prior art of record),                                                                                                                                                  
As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a CRIPSR Cas9 mediated genomic disruption in CISH exon 2 and a cDNA encoding an exogenous TCR.
However, Palmer et al. are silent with respect to said genomic disruption being within 10 base pairs of a first nucleotide of a PAM sequence of exon 2 in the CISH gene.
	With respect to claim 21, Zhang teaches compositions of cells genetically modified by CRISPR Cas9 (Summary of Invention). Specifically, Zhang teaches that the CRISPR Cas9 nuclease can target the CISH gene (p. 41, [0421]). Importantly, 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020)

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR against a tumor neoantigen.

In regard to claim 31, as stated supra, Carreno et al. teaches isolated T cells that are specific to tumor neoantigens, and Carreno specifically teaches targeting neoantigens for breast cancer (p. 5, line 6, p. 34, 2nd para., see Tables 1 & 3 and claim 17 of Carreno).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified T cells that target a neoantigen as suggested by Palmer (2012) et al., and specifically target breast cancer neoantigens as taught by Carreno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carreno because certain breast cancer neoantigen mutations are specific for metastatic breast cancers (p. 34, 2nd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claims 1, 5-6, 10-13, 23, 27 and 33 under 35 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) 

An exon 2 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to the genomic disruption in a TCR

Palmer (2012) teaches compositions of genetically modified T cells for cancer therapies ([0012-0013, 0050, 0100, 0104-106]. Specifically in regard to claim 1, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
 In regard to claims 1 and 13, Palmer teaches the cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claim 6, Palmer (2012) teaches the T cell can be isolated from peripheral blood lymphocytes [0083-0084, 0121].
claims 11 and 12, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).
However, in regard to claim 1, although Palmer et al. teach that the T cell is a human cell [83-84], they do not reduce to practice a composition of genetically modified human T cells.
In regard to claim 1, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
In regard to clam 5, Rosenberg teaches the T cells are autologous TILs (p. 3, 2nd para.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an exogenous TCR produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0121], which resulted in a strong and durable regression of tumors after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cells can treat cancer in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 5, Discussion). Thus, the use of a composition of human CISH-/- T cell with a TCR that nd-3rd para.).
	However, in regard to claim 1, Palmer (2012) et al., are silent to a TCR that is specific to a tumor neoantigen.
	Carreno et al. teaches isolated T cells that are specific to tumor neoantigens, as well as neoantigen-specific TCR libraries (p. 2, 4th para., p. 13, 1st para., p. 19, last para., p. 52, 2nd to p. 53, see Figs. 1 & 42-44 and Tables 7-11)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous cDNA encoding a TCR transgene as suggested by Palmer (2012) and Rosenberg, and substitute a neoantigen-specific TCR as taught by Carreno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carreno because neoantigen specific TCRs allow personalized patient therapy (p. 2, 3rd & 4th para., p. 12, last para., p. 13, 1st para., see Fig. 1).
However, in regard to claim 1, although Palmer (2012) teaches the in vitro genetic engineering of T cells to comprise an exogenous nucleic acid encoding a TCR capable of binding a tumor antigen [0121], and that the nucleic acids of the invention include cDNA [0069, 0072], they are silent with respect to the T cells comprising a 
	With respect to claims 1, 27, and 33, Duchateau teaches compositions of genetically modified T cells for treating cancer comprising an endonuclease targeted TCR alpha (i.e., TRAC) or TCR beta gene and an exogenous chimeric antigen receptor transgene (Abstract, p.4, Summary of Invention p. 22, 2nd & 3rd para., p. 23, 2nd para., p. 50, 2nd para.). Specifically, Duchateau teaches that the T cells are genetically modified ex vivo by endonuclease targeted homologous recombination (p. 3,  p. 16), wherein the donor DNA comprises homology arms that are complementary to the double-stranded break (p. 42, last para., p. 43, first para.). Furthermore, Duchateau teaches that the exogenous sequence can be targeted so as to replace or “allele swap” an endogenous gene (e.g., TCR) using the CRISPR Cas9 system via homologous recombination (p.16-17, Homologous recombination). 
	In regard to claim 10, as stated supra, Duchateau teaches the endonuclease for targeted genomic disruption is the CRISPR/Cas9 nuclease (p. 4, p. 6, last para., see Figs. 5 & 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous TCR cDNA as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Duchateau comprising a genomic disruption in an endogenous TCR alpha or beta and a cDNA encoding an exogenous cancer specific TCR comprising homology arms that bind to sequences adjacent  to the genomic disruption of the endogenous TCR with a nd para., last para., p. 22, last para., see also claims 27, 39 and 40 of Duchateau). Moreover, Duchateau teaches that genomic disruption of the TCR genes is especially advantageous because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para). Furthermore, the ordinary skilled artisan would have been motivated to make CRISPR/Cas mediated disruptions as taught by Duchateau because of the specificity and efficiency of the CRISPR system for transgene targeting in the genome of a cell using easily manufactured guide RNAs without provoking death of the cells by off-target/toxic effects (p. 3, last para., p. 4, Summary of Invention, 2nd para., p. 16, 2nd para.). In regard to the reasonable expectation of success of using CRISPR Cas9 for genomic disruptions in human T cells, Schumann et al., (2015) provides an enabling disclosure demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells (p. 2, Introduction). Specifically, Schumann reduces to practice the specific targeting of a genomic disruption in the exons of the CXCR4 and PD-1 genes by Cas9 nucleases combined with a DNA template comprising homology arms that bind to nucleic acid sequences adjacent to the genomic disruption (p. 3, Efficient Genetic Knock-in with Homology-Directed Repair, p. 
However, in regard to claim 1, although Duchateau teaches targeting within the 3 exons of the TCR (p. 23, 2nd para., see, Table 2) and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) when making nuclease mediated disruptions in cells for knock-out purposes, Palmer et al., (2012), Rosenberg, and Duchateau are silent with respect to targeting exon 2 of the CISH gene with a genomic disruption.
In regard to claims 1 and 23, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale

	Furthermore, in regard to claims 1 and 23, Jiang teaches the C2 primer “GGAGAAGGTCTTGGCTATGCACAGC”, which targets exon 2 of human CISH.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al. and target exon 2 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 2 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), as applied to claim 1, in further view of Kaul et al. (GenBank AC096920.2, 2001, pgs. 1-43)


However, in regard to claim 9, although Palmer et al. teach that the preferred cells are human [83-84, 0109], and Jiang et al. teaches the human CISH sequence, they are silent with respect to the CISH gene of SEQ ID NO:103.
	With respect to claim 9, Kaul teaches the human CISH gene of accession number AC096920, which is 100% identical to SEQ ID NO: 103 (see SCORE report 12/10/2019, rge file, result #1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the human CISH gene as taught by Palmer (2012) et al. and do so in the human CISH gene that comprises the SEQ ID NO: 103 taught by Kaul with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kaul because AC096920 is a validated human sequence (p. 2 of GenBank document). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) as applied to claim 1 and 10, in further view of Zhang et al., (US2014/0179770, filed 12/12/2013, prior art of record),                                                                                                                                                  
As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a CRIPSR Cas9 mediated genomic disruption in CISH exon 2 and a cDNA encoding an exogenous TCR.
However, Palmer et al. are silent with respect to said genomic disruption being within 10 base pairs of a first nucleotide of a PAM sequence of exon 2 in the CISH gene.
	With respect to claim 21, Zhang teaches compositions of cells genetically modified by CRISPR Cas9 (Summary of Invention). Specifically, Zhang teaches that the CRISPR Cas9 nuclease can target the CISH gene (p. 41, [0421]). Importantly, Zhang teaches that Cas9 mediates a double strand break 3 bp upstream of the nucleotides of the PAM motif [0086]. Since the PAM motif for Cas9 is only 3 nucleotides in length (i.e., NGG), the genomic disruption would be within 10 base pairs of a first nucleotide of the PAM sequence.
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) 

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR against a tumor neoantigen.
In regard to claim 31, although Palmer et al. (2012) teach that the subject to administer the modified T cells is a breast cancer patient [0106], they do not reduce to practice a genetically modified T cell comprising an exogenous CAR/TCR suitable for targeting neoantigens for breast cancer.
nd para., see Tables 1 & 3 and claim 17 of Carreno).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified T cells that target a neoantigen as suggested by Palmer (2012) et al., and specifically target breast cancer neoantigens as taught by Carreno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carreno because certain breast cancer neoantigen mutations are specific for metastatic breast cancers (p. 34, 2nd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claims 1, 5-6, 10-13, 25, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 

An exon 3 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to the genomic disruption in CISH

Palmer (2012) teaches compositions of genetically modified T cells for cancer therapies ([0012-0013, 0050, 0100, 0104-106]. Specifically in regard to claim 1, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
 In regard to claims 1 and 13, Palmer teaches the cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claim 6, Palmer (2012) teaches the T cell can be isolated from peripheral blood lymphocytes [0083-0084, 0121].
In regard to claims 11 and 12, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).

In regard to claim 1, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
In regard to clam 5, Rosenberg teaches the T cells are autologous TILs (p. 3, 2nd para.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an exogenous TCR produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0121], which resulted in a strong and durable regression of tumors after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cells can treat cancer in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 5, Discussion). Thus, the use of a composition of human CISH-/- T cell with a TCR that targets a melanoma antigen and releases IL-2 would be especially advantageous in treating human cancers such as melanoma. In regard to the use of autologous TILs as the T cell, Rosenberg teaches that these cells can be selected for the highest anti-nd-3rd para.). In regard to the use of autologous TILs as the T cell, Rosenberg teaches that these cells can be selected for the highest anti-tumor actively, expanded in vitro, and reinfused into patients without causing a graft-vs-host immune response (p. 2, 2nd-3rd para.).
	However, in regard to claim 1, Palmer (2012) et al., are silent to a TCR that is specific to a tumor neoantigen.
	Carreno et al. teaches isolated T cells that are specific to tumor neoantigens, as well as neoantigen-specific TCR libraries (p. 2, 4th para., p. 13, 1st para., p. 19, last para., p. 52, 2nd to p. 53, see Figs. 1 & 42-44 and Tables 7-11)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous cDNA encoding a TCR transgene as suggested by Palmer (2012) and Rosenberg, and substitute a neoantigen-specific TCR as taught by Carreno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carreno because neoantigen specific TCRs allow personalized patient therapy (p. 2, 3rd & 4th para., p. 12, last para., p. 13, 1st para., see Fig. 1).
However, in regard to claim 1, although Palmer (2012) teaches the in vitro genetic engineering of T cells to comprise an exogenous nucleic acid encoding a TCR capable of binding a tumor antigen [0121], and that the nucleic acids of the invention include cDNA [0069, 0072], they are silent with respect to the T cells comprising a 
Gregory teaches compositions of genetically modified T cells for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) and/or TCR transgene ([0010], Summary). With respect to claim 1, as well as claims 25, 28 and 33, Gregory teaches that the T cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159], see Example 3). Specifically, Gregory teaches that the modified cells comprise a DNA encoding the CAR/TCR having homology arms that bind to nucleic acid sequence adjacent to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195]. In regard to the DNA encoding the CAR/TCR as being a cDNA, Gregory cites their prior patent document of DeKelver et al., (US2011/0281361, filed 6/16/2011) to indicate that donor template is a cDNA ([0010, 0108, 0110] of DeKelver).	
In regard to claim 10, Gregory teaches the nuclease is CRISPR/Cas9 [0037, 0084-100].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and a cDNA encoding an exogenous TCR transgene as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Gregory comprising a genomic disruption in an immune checkpoint gene (e.g., CISH) and a cDNA encoding an exogenous TCR comprising 
	However, in regard to claim 1, although Gregory teaches that the nucleases should be prepared to target the coding exons of the checkpoint gene (Example 2, Table 5), Palmer et al., (2012), Rosenberg, and Gregory are silent with respect to targeting exon 3 of the CISH gene.
	In regard to claims 1 and 25, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al. and target exon 3 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 3 is conserved among the CISH isoforms and would have been deemed as likely to knock out all of the splice variants. Moreover, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would immediately envision exon 3 out of the 3 exons available for targeting.
	In regard to the reasonable expectation of success of targeting exon 3 of the CISH gene, Zhang et al. (2016) teaches cells comprising a genomic disruption in a target gene by CRISPR-Cas9, and teaches that gene to be targeted is CISH (p. 58, col 2). Furthermore, Zhang teaches that the gRNA spacers are derived from inhibitory RNAs (p. 115, col 1, Table). Finally, in regard to instant claims, Hashimoto et al., (2009) teach an inhibitory RNA that targets CISH in exon 3 (p. 168, Table 1).
	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al. and target exon 3 of CISH with a reasonable expectation of success because Zhang (2016) teaches it Efficient Genetic Knock-in with Homology-Directed Repair, p. 3, Fig. 2a, p. 5, Fig. 4a), thereby simultaneously knocking-in a donor sequence into the genomic disruption of the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and a cDNA encoding an exogenous TCR.
However, Palmer is silent with respect to said cell further comprising a disruption in an endogenous TCR gene.
	With respect to claim 2, Duchateau teaches composition of genetically modified T cells for immunotherapy comprising a chimeric antigen receptor transgene (Abstract). Specifically, Duchateau teaches targeting the endogenous TCR alpha (i.e., TRAC) or TCR beta genes (p. 22, 2nd & 3rd para., p. 50, 2nd para., see Fig. 5) in said T cells.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare genetically modified human T cells comprising a genomic disruption of the exon of a CISH gene and a cDNA encoding a TCR for homologous recombination at the genomic disruption suggested by by Palmer (2012) et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes st para).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/22/2020), Hashimoto et al., (Virology, 2009, 391:162-167), and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020), as applied to claim 1, in further view of Kaul et al. (GenBank AC096920.2, 2001, pgs. 1-43)

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and a cDNA encoding an exogenous TCR.

	With respect to claim 9, Kaul teaches the human CISH gene of accession number AC096920, which is 100% identical to SEQ ID NO: 103 (see SCORE report 12/10/2019, rge file, result #1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the human CISH gene as taught by Palmer (2012), in view of Rosenberg, Duchateau, Jiang and Schumann and do so in the human CISH gene that comprises the SEQ ID NO: 103 taught by Kaul with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kaul because AC096920 is a validated human sequence (p. 2 of GenBank document). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, ,                                                                                                                                                  
As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a CRIPSR Cas9 mediated genomic disruption in CISH exon 3 and a cDNA encoding an exogenous TCR.
However, Palmer et al. are silent with respect to said genomic disruption being within 10 base pairs of a first nucleotide of a PAM sequence of exon 3 in the CISH gene.
	With respect to claim 21, Zhang teaches compositions of cells genetically modified by CRISPR Cas9 (Summary of Invention). Specifically, Zhang teaches that the CRISPR Cas9 nuclease can target the CISH gene (p. 41, [0421]). Importantly, Zhang teaches that Cas9 mediates a double strand break 3 bp upstream of the nucleotides of the PAM motif [0086]. Since the PAM motif for Cas9 is only 3 nucleotides in length (i.e., NGG), the genomic disruption would be within 10 base pairs of a first nucleotide of the PAM sequence.
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/22/2020), Hashimoto et al., (Virology, 2009, 391:162-167), and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020) 

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR against a tumor antigen.
In regard to claim 31, although Palmer et al. (2012) teach that the subject to administer the modified T cells is a breast cancer patient [0106], they do not reduce to practice a genetically modified T cell comprising an exogenous CAR/TCR suitable for targeting neoantigens for breast cancer.
In regard to claim 31, as stated supra, Carreno et al. teaches isolated T cells that are specific to tumor neoantigens, and Carreno specifically teaches targeting nd para., see Tables 1 & 3 and claim 17 of Carreno).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified T cells that target a neoantigen as suggested by Palmer (2012) et al., and specifically target breast cancer neoantigens as taught by Carreno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carreno because certain breast cancer neoantigen mutations are specific for metastatic breast cancers (p. 34, 2nd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claims 1, 5-6, 10-13, 25, 27 and 33 under 35 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) Zhang et al., (US2016/0175462, filed 

An exon 3 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to the genomic disruption in a TCR

Palmer (2012) teaches compositions of genetically modified T cells for cancer therapies ([0012-0013, 0050, 0100, 0104-106]. Specifically in regard to claim 1, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
 In regard to claims 1 and 13, Palmer teaches the cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claim 6, Palmer (2012) teaches the T cell can be isolated from peripheral blood lymphocytes [0083-0084, 0121].
In regard to claims 11 and 12, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).
However, in regard to claim 1, although Palmer et al. teach that the T cell is a human cell [83-84], they do not reduce to practice a composition of genetically modified human T cells.
claim 1, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
In regard to clam 5, Rosenberg teaches the T cells are autologous TILs (p. 3, 2nd para.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an exogenous TCR produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0121], which resulted in a strong and durable regression of tumors after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cells can treat cancer in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 5, Discussion). Thus, the use of a composition of human CISH-/- T cell with a TCR that targets a melanoma antigen and releases IL-2 would be especially advantageous in treating human cancers such as melanoma. In regard to the use of autologous TILs as the T cell, Rosenberg teaches that these cells can be selected for the highest anti-tumor actively, expanded in vitro, and reinfused into patients without causing a graft-vs-host immune response (p. 2, 2nd-3rd para.).

	Carreno et al. teaches isolated T cells that are specific to tumor neoantigens, as well as neoantigen-specific TCR libraries (p. 2, 4th para., p. 13, 1st para., p. 19, last para., p. 52, 2nd to p. 53, see Figs. 1 & 42-44 and Tables 7-11)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous cDNA encoding a TCR transgene as suggested by Palmer (2012) and Rosenberg, and substitute a neoantigen-specific TCR as taught by Carreno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carreno because neoantigen specific TCRs allow personalized patient therapy (p. 2, 3rd & 4th para., p. 12, last para., p. 13, 1st para., see Fig. 1).
However, in regard to claim 1, although Palmer (2012) teaches the in vitro genetic engineering of T cells to comprise an exogenous nucleic acid encoding a TCR capable of binding a tumor antigen [0121], and that the nucleic acids of the invention include cDNA [0069, 0072], they are silent with respect to the T cells comprising a cDNA encoding the exogenous TCR with homology arms that bind to nucleic acid target sequences adjacent to the genomic disruption in a TCR gene.
	With respect to claims 1, 27 and 33, Duchateau teaches compositions of genetically modified T cells for treating cancer comprising an endonuclease targeted TCR alpha (i.e., TRAC) or TCR beta gene and an exogenous chimeric antigen receptor transgene (Abstract, p.4, Summary of Invention p. 22, 2nd & 3rd para., p. 23, 2nd para., nd para.). Specifically, Duchateau teaches that the T cells are genetically modified ex vivo by endonuclease targeted homologous recombination (p. 3,  p. 16), wherein the donor DNA comprises homology arms that are complementary to the double-stranded break (p. 42, last para., p. 43, first para.). Furthermore, Duchateau teaches that the exogenous sequence can be targeted so as to replace or “allele swap” an endogenous gene (e.g., TCR) using the CRISPR Cas9 system via homologous recombination (p.16-17, Homologous recombination). 
	In regard to claim 10, as stated supra, Duchateau teaches the endonuclease for targeted genomic disruption is the CRISPR/Cas9 nuclease (p. 4, p. 6, last para., see Figs. 5 & 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous TCR cDNA as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Duchateau comprising a genomic disruption in an endogenous TCR alpha or beta and a cDNA encoding an exogenous cancer specific TCR comprising homology arms that bind to sequences adjacent  to the genomic disruption of the endogenous TCR with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau for several reasons. First, as state supra, Duchateau suggests a single step nuclease mediated replacement or “swap” of the exogenous donor sequence (e.g., a cancer specific TCR) by homologous recombination, while simultaneously knocking out of a gene of interest (e.g., an endogenous TCR)  (p. 16, 2nd para., last para., p. 22, last para., see also claims 27, 39 st para). Furthermore, the ordinary skilled artisan would have been motivated to make CRISPR/Cas mediated disruptions as taught by Duchateau because of the specificity and efficiency of the CRISPR system for transgene targeting in the genome of a cell using easily manufactured guide RNAs without provoking death of the cells by off-target/toxic effects (p. 3, last para., p. 4, Summary of Invention, 2nd para., p. 16, 2nd para.). In regard to the reasonable expectation of success of using CRISPR Cas9 for genomic disruptions in human T cells, Schumann et al., (2015) provides an enabling disclosure demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells (p. 2, Introduction). Specifically, Schumann reduces to practice the specific targeting of a genomic disruption in the exons of the CXCR4 and PD-1 genes by Cas9 nucleases combined with a DNA template comprising homology arms that bind to nucleic acid sequences adjacent to the genomic disruption (p. 3, Efficient Genetic Knock-in with Homology-Directed Repair, p. 3, Fig. 2a, p. 5, Fig. 4a), thereby simultaneously knocking-in a donor sequence into the genomic disruption of the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
However, in regard to claim 1, although Duchateau teaches targeting within the 3 exons of the TCR (p. 23, 2nd para., see, Table 2) and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) when making nuclease mediated 
	In regard to claims 1 and 25, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al. and target exon 3 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 3 is conserved among the CISH isoforms and would have been deemed as likely to knock out all of the splice variants. Moreover, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would immediately envision exon 3 out of the 3 exons available for targeting.
	In regard to the reasonable expectation of success of targeting exon 3 of the CISH gene, Zhang et al. (2016) teaches cells comprising a genomic disruption in a target gene by CRISPR-Cas9, and teaches that gene to be targeted is CISH (p. 58, col 2). Furthermore, Zhang teaches that the gRNA spacers are derived from inhibitory 
	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al., and target exon 3 of CISH with a reasonable expectation of success because Zhang (2016) teaches it would have been a reasonable starting point for creating gRNA that target exon 3 because these sequences have already been optimized for specificity and maximal coverage against the target gene (p. 115, last para.). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/25/2019), 

As stated supra, Palmer (2012) et al., suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and a cDNA encoding an exogenous TCR.
However, in regard to claim 9, although Palmer et al. teach that the preferred cells are human [83-84, 0109], and Jiang et al. teaches the human CISH sequence, they are silent with respect to the CISH gene of SEQ ID NO:103.
	With respect to claim 9, Kaul teaches the human CISH gene of accession number AC096920, which is 100% identical to SEQ ID NO: 103 (see SCORE report 12/10/2019, rge file, result #1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the human CISH gene as taught by Palmer (2012), in view of Rosenberg, Duchateau, Jiang and Schumann and do so in the human CISH gene that comprises the SEQ ID NO: 103 taught by Kaul with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kaul because AC096920 is a validated human sequence (p. 2 of GenBank document). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/25/2019), and Hashimoto et al., (Virology, 2009, 391:162-167) as applied to claims 1 and 10, in further view of Zhang et al., (US2014/0179770, filed 12/12/2013, prior art of record),                                                                                                                                                  
As stated supra, Palmer (2012) et al., suggest a composition comprising a genetically modified human T cell comprising a CRIPSR Cas9 mediated genomic disruption in CISH exon 3 and a cDNA encoding an exogenous TCR.
However, Palmer et al. are silent with respect to said genomic disruption being within 10 base pairs of a first nucleotide of a PAM sequence of exon 3 in the CISH gene.
	With respect to claim 21, Zhang teaches compositions of cells genetically modified by CRISPR Cas9 (Summary of Invention). Specifically, Zhang teaches that 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/25/2019), and Hashimoto et al., (Virology, 2009, 391:162-167) 


In regard to claim 31, although Palmer et al. (2012) teach that the subject to administer the modified T cells is a breast cancer patient [0106], they do not reduce to practice a genetically modified T cell comprising an exogenous CAR/TCR suitable for targeting neoantigens for breast cancer.
In regard to claim 31, as stated supra, Carreno et al. teaches isolated T cells that are specific to tumor neoantigens, and Carreno specifically teaches targeting neoantigens for breast cancer (p. 5, line 6, p. 34, 2nd para., see Tables 1 & 3 and claim 17 of Carreno).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified T cells that target a neoantigen as suggested by Palmer (2012) et al., and specifically target breast cancer neoantigens as taught by Carreno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carreno because certain breast cancer neoantigen mutations are specific for metastatic breast cancers (p. 34, 2nd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claims 14-15, 18-20, 24, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020)

An exon 2 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to a genomic disruption in a CISH gene

Palmer (2012) teaches compositions of genetically modified cells for cancer therapies ([0012-0013, 0050, 0100, 0104-106]. Specifically in regard to claim 14, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
In regard to claims 14 and 20, Palmer teaches the T cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
claims 15 and 18, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).
However, in regard to claim 14, although Palmer et al. teach that the T cell is a human cell [83-84], they do not reduce to practice a composition of genetically modified human T cells.
In regard to claim 14, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an exogenous TCR produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0121], which resulted in a strong and durable regression of tumors after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cells can treat cancer in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 5, Discussion). Thus, the use of a composition of human CISH-/- T cell with a TCR that targets a melanoma antigen and releases IL-2 would be especially advantageous in treating human cancers such as melanoma. 

Gregory teaches compositions of genetically modified T cells for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) and/or TCR transgene ([0010], Summary). With respect to claim 14, as well as claims 18, 30 and 34, Gregory teaches that the T cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159], see Example 3). Specifically, Gregory teaches that the modified cells comprise a DNA encoding the CAR/TCR having homology arms that bind to nucleic acid sequence adjacent to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195]. In regard to the DNA encoding the CAR/TCR as being a cDNA, Gregory cites their prior patent document of DeKelver et al., (US2011/0281361, filed 6/16/2011) to indicate that donor template is a cDNA ([0010, 0108, 0110] of DeKelver).	
In regard to claim 19, Gregory teaches the nuclease is CRISPR/Cas9 [0037, 0084-100].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells -/- knockout and an exogenous cDNA encoding a TCR transgene as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Gregory comprising a genomic disruption in an immune checkpoint gene (e.g., CISH) and a cDNA encoding an exogenous TCR comprising homology arms that bind to sequences adjacent  to the genomic disruption with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gregory for several reasons. First, as state supra, Gregory explicitly suggests a single step nuclease mediated integration of an exogenous donor sequence (e.g., CAR or TCR) by homologous recombination, while simultaneously knocking out a gene of interest (e.g., PD-1). Thus, a simple substitution of one gene (i.e., PD-1) for another gene (i.e., CISH) would have been obvious to the ordinary artisan. Furthermore, Gregory teaches that nuclease mediated disruption at a target locus increases the frequency of homologous recombination at the locus by more than 1000-fold [0003]. In regard to using CRISPR/Cas9 as the nuclease, Gregory teaches this system is particularly advantageous because it can be easily adapted to any desired target site by simply generating a gRNA with a PAM motif [0100]. Thus, there would have been a reasonable expectation of success at arriving at cell comprising an exogenous DNA encoding a CAR/TCR for homologous recombination in the nuclease mediated disruption of the CISH locus.
	However, in regard to claim 14, although Gregory teaches that the nucleases should be prepared to target the coding exons of the checkpoint gene (Example 2, Table 5), Palmer et al., (2012), Rosenberg, and Gregory are silent with respect to targeting exon 2 of the CISH gene.
claims 14 and 24, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale

	
	Furthermore, in regard to claims 14 and 24, Jiang teaches the C2 primer “GGAGAAGGTCTTGGCTATGCACAGC”, which targets exon 2 of human CISH.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al. and target exon 2 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 2 is conserved among the CISH isoforms and would have been deemed as likely to knock out all of the splice variants.  Furthermore, since Jiang teaches there are only 2 exons found in all of the isoforms to choose from, one of ordinary skill in the art would have immediately envisioned targeting exon 2 of the CISH gene because of the small size of the genus of options. Finally, Jiang teaches a primer sequence within exon 2 that ends in a PAM motif (underlined) and would have been a reasonable starting point for creating CRISPR gRNA that target exon 2 because these sequences have already been optimized for specificity against the target gene. Finally, in regard to the 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020), as applied to claim 14, in further view of Kaul et al. (GenBank AC096920.2, 2001, pgs. 1-43)

As stated supra, Palmer (2012) et al.suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and a cDNA encoding an exogenous TCR.

	With respect to claim 17, Kaul teaches the human CISH gene of accession number AC096920, which is 100% identical to SEQ ID NO: 103 (see SCORE report 12/10/2019, rge file, result #1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the human CISH gene as taught by Palmer (2012) et al. and do so in the human CISH gene that comprises the SEQ ID NO: 103 taught by Kaul with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kaul because AC096920 is a validated human sequence (p. 2 of GenBank document). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, ,                                                                                                                                                  
As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a CRIPSR Cas9 mediated genomic disruption in CISH exon 2 and a cDNA encoding an exogenous TCR.
However, Palmer et al. are silent with respect to said genomic disruption being within 10 base pairs of a first nucleotide of a PAM sequence of exon 2 in the CISH gene.
	With respect to claim 22, Zhang teaches compositions of cells genetically modified by CRISPR Cas9 (Summary of Invention). Specifically, Zhang teaches that the CRISPR Cas9 nuclease can target the CISH gene (p. 41, [0421]). Importantly, Zhang teaches that Cas9 mediates a double strand break 3 bp upstream of the nucleotides of the PAM motif [0086]. Since the PAM motif for Cas9 is only 3 nucleotides in length (i.e., NGG), the genomic disruption would be within 10 base pairs of a first nucleotide of the PAM sequence.
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020), as applied to claim 14, in further view of Kochenderfer et al., (Blood, 2010, 116:4099-4102, prior art of record)

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR against a tumor antigen.
In regard to claim 32, although Palmer et al. (2012) teach that the preferred subject to administer the modified T cells is a human lymphoma patient [0106], and Gregory teaches CD19 as a lymphoma tumor antigen to be target by the CAR/TCR [0006], they do not reduce to practice a genetically modified T cell comprising an exogenous CAR/TCR suitable for targeting lymphoma.

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified T cells that target a lymphoma antigen as suggested by Palmer (2012) & Gregory and do so with genetically modified T cells comprising anti-CD19 antigen receptor as taught by Kochenderfer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Palmer suggests treating a human cancers such as lymphoma with genetically modified T cells and Gregory discloses that CD19 is lymphoma tumor antigen. Furthermore, Kochenderfer teaches that T cells genetically modified to target the CD19 antigen produce a “prolonged and selective elimination” of the B-cell lymphoma (Abstract).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claims 14-15, 18-20, 24, 29 and 34 under 35 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in  

An exon 2 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to the genomic disruption in a TCR

Palmer (2012) teaches compositions of genetically modified T cells for cancer therapies ([0012-0013, 0050, 0100, 0104-106]. Specifically in regard to claim 14, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
 In regard to claims 14 and 20, Palmer teaches the cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claims 15 and 18, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).
However, in regard to claim 14, although Palmer et al. teach that the T cell is a human cell [83-84], they do not reduce to practice a composition of genetically modified human T cells.
claim 14, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an exogenous TCR produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0121], which resulted in a strong and durable regression of tumors after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cells can treat cancer in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 5, Discussion). Thus, the use of a composition of human CISH-/- T cell with a TCR that targets a melanoma antigen and releases IL-2 would be especially advantageous in treating human cancers such as melanoma.
However, in regard to claim 14, although Palmer (2012) teaches the in vitro genetic engineering of T cells to comprise an exogenous nucleic acid encoding a TCR capable of binding a tumor antigen [0121], and that the nucleic acids of the invention include cDNA [0069, 0072], they are silent with respect to the T cells comprising a cDNA encoding the exogenous TCR with homology arms that bind to nucleic acid target sequences adjacent to the genomic disruption in a TCR gene.
claims 14, 18, 29 and 34, Duchateau teaches compositions of genetically modified T cells for treating cancer comprising an endonuclease targeted TCR alpha (i.e., TRAC) or TCR beta gene and an exogenous chimeric antigen receptor transgene (Abstract, p.4, Summary of Invention p. 22, 2nd & 3rd para., p. 23, 2nd para., p. 50, 2nd para.). Specifically, Duchateau teaches that the T cells are genetically modified ex vivo by endonuclease targeted homologous recombination (p. 3,  p. 16), wherein the donor DNA comprises homology arms that are complementary to the double-stranded break (p. 42, last para., p. 43, first para.). Furthermore, Duchateau teaches that the exogenous sequence can be targeted so as to replace or “allele swap” an endogenous gene (e.g., TCR) using the CRISPR Cas9 system via homologous recombination (p.16-17, Homologous recombination). 
	In regard to claim 19, as stated supra, Duchateau teaches the endonuclease for targeted genomic disruption is the CRISPR/Cas9 nuclease (p. 4, p. 6, last para., see Figs. 5 & 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous TCR cDNA as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Duchateau comprising a genomic disruption in an endogenous TCR alpha or beta and a cDNA encoding an exogenous cancer specific TCR comprising homology arms that bind to sequences adjacent  to the genomic disruption of the endogenous TCR with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau for several reasons. First, as state supra, nd para., last para., p. 22, last para., see also claims 27, 39 and 40 of Duchateau). Moreover, Duchateau teaches that genomic disruption of the TCR genes is especially advantageous because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para). Furthermore, the ordinary skilled artisan would have been motivated to make CRISPR/Cas mediated disruptions as taught by Duchateau because of the specificity and efficiency of the CRISPR system for transgene targeting in the genome of a cell using easily manufactured guide RNAs without provoking death of the cells by off-target/toxic effects (p. 3, last para., p. 4, Summary of Invention, 2nd para., p. 16, 2nd para.). In regard to the reasonable expectation of success of using CRISPR Cas9 for genomic disruptions in human T cells, Schumann et al., (2015) provides an enabling disclosure demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells (p. 2, Introduction). Specifically, Schumann reduces to practice the specific targeting of a genomic disruption in the exons of the CXCR4 and PD-1 genes by Cas9 nucleases combined with a DNA template comprising homology arms that bind to nucleic acid sequences adjacent to the genomic disruption (p. 3, Efficient Genetic Knock-in with Homology-Directed Repair, p. 3, Fig. 2a, p. 5, Fig. 4a), thereby simultaneously knocking-in a donor sequence into the 
However, in regard to claim 14, although Duchateau teaches targeting within the 3 exons of the TCR (p. 23, 2nd para., see, Table 2) and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) when making nuclease mediated disruptions in cells for knock-out purposes, Palmer et al., (2012), Rosenberg, and Duchateau are silent with respect to targeting exon 2 of the CISH gene with a genomic disruption.
In regard to claims 14 and 24, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale

	Furthermore, in regard to claims 14 and 24, Jiang teaches the C2 primer “GGAGAAGGTCTTGGCTATGCACAGC”, which targets exon 2 of human CISH.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al. and target exon 2 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 2 is conserved among the CISH isoforms and would have been deemed as likely to 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), as applied to claim 14, in further view of Kaul et al. (GenBank AC096920.2, 2001, pgs. 1-43)


However, in regard to claim 17, although Palmer et al. teach that the preferred cells are human [83-84, 0109], and Jiang et al. teaches the human CISH sequence, they are silent with respect to the CISH gene of SEQ ID NO:103.
	With respect to claim 17, Kaul teaches the human CISH gene of accession number AC096920, which is 100% identical to SEQ ID NO: 103 (see SCORE report 12/10/2019, rge file, result #1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the human CISH gene as taught by Palmer (2012) et al. and do so in the human CISH gene that comprises the SEQ ID NO: 103 taught by Kaul with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kaul because AC096920 is a validated human sequence (p. 2 of GenBank document). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) as applied to claim 14 and 19, in further view of Zhang et al., (US2014/0179770, filed 12/12/2013, prior art of record),                                                                                                                                                  
As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a CRIPSR Cas9 mediated genomic disruption in CISH exon 2 and a cDNA encoding an exogenous TCR.
However, Palmer et al. are silent with respect to said genomic disruption being within 10 base pairs of a first nucleotide of a PAM sequence of exon 2 in the CISH gene.
	With respect to claim 22, Zhang teaches compositions of cells genetically modified by CRISPR Cas9 (Summary of Invention). Specifically, Zhang teaches that the CRISPR Cas9 nuclease can target the CISH gene (p. 41, [0421]). Importantly, Zhang teaches that Cas9 mediates a double strand break 3 bp upstream of the nucleotides of the PAM motif [0086]. Since the PAM motif for Cas9 is only 3 nucleotides in length (i.e., NGG), the genomic disruption would be within 10 base pairs of a first nucleotide of the PAM sequence.
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) as applied to claim 14, in further view of Kochenderfer et al., (Blood, 2010, 116:4099-4102, prior art of record)

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR against a tumor antigen.
In regard to claim 32, although Palmer et al. (2012) teach that the preferred subject to administer the modified T cells is a human lymphoma patient [0106], and Duchateau teaches CD19 as a lymphoma tumor antigen to be target by the CAR (p. 4, lines 25-29, see also Example 3), they do not reduce to practice a genetically modified T cell comprising an exogenous CAR/TCR suitable for targeting lymphoma.
In regard to claim 32, Kochenderfer et al., (2010) reduces to practice a composition of genetically modified T cells for a method of treating human lymphoma by 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified T cells that target a lymphoma antigen as suggested by Palmer (2012) and Duchateau and do so with genetically modified T cells comprising anti-CD19 antigen receptor as taught by Kochenderfer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Palmer suggests treating a human cancers such as lymphoma with genetically modified T cells and Gregory discloses that CD19 is lymphoma tumor antigen. Furthermore, Kochenderfer teaches that T cells genetically modified to target the CD19 antigen produce a “prolonged and selective elimination” of the B-cell lymphoma (Abstract).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claims 14-15, 18-20, 26, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., 


An exon 3 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to the genomic disruption in CISH

Palmer (2012) teaches compositions of genetically modified T cells for cancer therapies ([0012-0013, 0050, 0100, 0104-106]. Specifically in regard to claim 14, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
 In regard to claims 14 and 20, Palmer teaches the cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claims 15 and 18, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).
However, in regard to claim 14, although Palmer et al. teach that the T cell is a human cell [83-84], they do not reduce to practice a composition of genetically modified human T cells.
claim 14, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an exogenous TCR produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0121], which resulted in a strong and durable regression of tumors after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cells can treat cancer in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 5, Discussion). Thus, the use of a composition of human CISH-/- T cell with a TCR that targets a melanoma antigen and releases IL-2 would be especially advantageous in treating human cancers such as melanoma. In regard to the use of autologous TILs as the T cell, Rosenberg teaches that these cells can be selected for the highest anti-tumor actively, expanded in vitro, and reinfused into patients without causing a graft-vs-host immune response (p. 2, 2nd-3rd para.).
However, in regard to claim 14, although Palmer (2012) teaches the in vitro genetic engineering of T cells to comprise an exogenous nucleic acid encoding a TCR capable of binding a tumor antigen [0121], and that the nucleic acids of the invention 
Gregory teaches compositions of genetically modified T cells for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) and/or TCR transgene ([0010], Summary). With respect to claim 14, as well as claims 18, 30 and 34, Gregory teaches that the T cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159], see Example 3). Specifically, Gregory teaches that the modified cells comprise a DNA encoding the CAR/TCR having homology arms that bind to nucleic acid sequence adjacent to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195]. In regard to the DNA encoding the CAR/TCR as being a cDNA, Gregory cites their prior patent document of DeKelver et al., (US2011/0281361, filed 6/16/2011) to indicate that donor template is a cDNA ([0010, 0108, 0110] of DeKelver).	
In regard to claim 19, Gregory teaches the nuclease is CRISPR/Cas9 [0037, 0084-100].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and a cDNA encoding an exogenous TCR transgene as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Gregory comprising a genomic disruption in an immune 
	However, in regard to claim 14, although Gregory teaches that the nucleases should be prepared to target the coding exons of the checkpoint gene (Example 2, Table 5), Palmer et al., (2012), Rosenberg, and Gregory are silent with respect to targeting exon 3 of the CISH gene.
	In regard to claims 14 and 26, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in 

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al. and target exon 3 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 3 is conserved among the CISH isoforms and would have been deemed as likely to knock out all of the splice variants. Moreover, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would immediately envision exon 3 out of the 3 exons available for targeting.
	In regard to the reasonable expectation of success of targeting exon 3 of the CISH gene, Zhang et al. (2016) teaches cells comprising a genomic disruption in a target gene by CRISPR-Cas9, and teaches that gene to be targeted is CISH (p. 58, col 2). Furthermore, Zhang teaches that the gRNA spacers are derived from inhibitory RNAs (p. 115, col 1, Table). Finally, in regard to instant claims, Hashimoto et al., (2009) teach an inhibitory RNA that targets CISH in exon 3 (p. 168, Table 1).
	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR Efficient Genetic Knock-in with Homology-Directed Repair, p. 3, Fig. 2a, p. 5, Fig. 4a), thereby simultaneously knocking-in a donor sequence into the genomic disruption of the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can 

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and a cDNA encoding an exogenous TCR.
However, in regard to claim 17, although Palmer et al. teach that the preferred cells are human [83-84, 0109], and Jiang et al. teaches the human CISH sequence, they are silent with respect to the CISH gene of SEQ ID NO:103.
	With respect to claim 17, Kaul teaches the human CISH gene of accession number AC096920, which is 100% identical to SEQ ID NO: 103 (see SCORE report 12/10/2019, rge file, result #1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the human CISH gene as taught by Palmer (2012), in view of Rosenberg, Duchateau, Jiang and Schumann and do so in the human CISH gene that comprises the SEQ ID NO: 103 taught by Kaul with a reasonable expectation of success. The ordinary skilled 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/22/2020), Hashimoto et al., (Virology, 2009, 391:162-167), and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020) as applied to claim 14 and 19, in further view of Zhang et al., (US2014/0179770, filed 12/12/2013, prior art of record),                                                                                                                                                  
As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a CRIPSR Cas9 mediated genomic disruption in CISH exon 3 and a cDNA encoding an exogenous TCR.

	With respect to claim 22, Zhang teaches compositions of cells genetically modified by CRISPR Cas9 (Summary of Invention). Specifically, Zhang teaches that the CRISPR Cas9 nuclease can target the CISH gene (p. 41, [0421]). Importantly, Zhang teaches that Cas9 mediates a double strand break 3 bp upstream of the nucleotides of the PAM motif [0086]. Since the PAM motif for Cas9 is only 3 nucleotides in length (i.e., NGG), the genomic disruption would be within 10 base pairs of a first nucleotide of the PAM sequence.
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/22/2020), Hashimoto et al., 

As stated supra, Palmer (2012) et al. suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR against a tumor antigen.
In regard to claim 32, although Palmer et al. (2012) teach that the preferred subject to administer the modified T cells is a human lymphoma patient [0106], and Gregory teaches CD19 as a lymphoma tumor antigen to be target by the CAR ([0006], see Table 1), they do not reduce to practice a genetically modified T cell comprising an exogenous CAR/TCR suitable for targeting lymphoma.
In regard to claim 32, Kochenderfer et al., (2010) reduces to practice a composition of genetically modified T cells for a method of treating human lymphoma by administering genetically modified T cells to the patients expressing a chimeric antigen receptor (CAR) reactive to the lymphoma antigen CD19 (p. 4099, Methods).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified T cells that target a lymphoma antigen as suggested by Palmer (2012) and Duchateua and do so with genetically modified T cells comprising anti-CD19 antigen receptor as taught by Kochenderfer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Palmer suggests treating a human cancers such as lymphoma with genetically modified T cells 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claims 14-15, 18-20, 26, 29 and 34 under 35 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/22/2020), and Hashimoto et al., (Virology, 2009, 391:162-167)

An exon 3 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to the genomic disruption in a TCR

claim 14, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
 In regard to claims 14 and 20, Palmer teaches the cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claims 15 and 18, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).
However, in regard to claim 14, although Palmer et al. teach that the T cell is a human cell [83-84], they do not reduce to practice a composition of genetically modified human T cells.
In regard to claim 14, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an 
However, in regard to claim 14, although Palmer (2012) teaches the in vitro genetic engineering of T cells to comprise an exogenous nucleic acid encoding a TCR capable of binding a tumor antigen [0121], and that the nucleic acids of the invention include cDNA [0069, 0072], they are silent with respect to the T cells comprising a cDNA encoding the exogenous TCR with homology arms that bind to nucleic acid target sequences adjacent to the genomic disruption in a TCR gene.
	With respect to claims 14, 18, 29 and 34, Duchateau teaches compositions of genetically modified T cells for treating cancer comprising an endonuclease targeted TCR alpha (i.e., TRAC) or TCR beta gene and an exogenous chimeric antigen receptor transgene (Abstract, p.4, Summary of Invention p. 22, 2nd & 3rd para., p. 23, 2nd para., p. 50, 2nd para.). Specifically, Duchateau teaches that the T cells are genetically modified ex vivo by endonuclease targeted homologous recombination (p. 3,  p. 16), wherein the donor DNA comprises homology arms that are complementary to the double-stranded break (p. 42, last para., p. 43, first para.). Furthermore, Duchateau teaches that the exogenous sequence can be targeted so as to replace or “allele swap” Homologous recombination). 
	In regard to claim 19, as stated supra, Duchateau teaches the endonuclease for targeted genomic disruption is the CRISPR/Cas9 nuclease (p. 4, p. 6, last para., see Figs. 5 & 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous TCR cDNA as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Duchateau comprising a genomic disruption in an endogenous TCR alpha or beta and a cDNA encoding an exogenous cancer specific TCR comprising homology arms that bind to sequences adjacent  to the genomic disruption of the endogenous TCR with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau for several reasons. First, as state supra, Duchateau suggests a single step nuclease mediated replacement or “swap” of the exogenous donor sequence (e.g., a cancer specific TCR) by homologous recombination, while simultaneously knocking out of a gene of interest (e.g., an endogenous TCR)  (p. 16, 2nd para., last para., p. 22, last para., see also claims 27, 39 and 40 of Duchateau). Moreover, Duchateau teaches that genomic disruption of the TCR genes is especially advantageous because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para). Furthermore, the ordinary skilled artisan would have nd para., p. 16, 2nd para.). In regard to the reasonable expectation of success of using CRISPR Cas9 for genomic disruptions in human T cells, Schumann et al., (2015) provides an enabling disclosure demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells (p. 2, Introduction). Specifically, Schumann reduces to practice the specific targeting of a genomic disruption in the exons of the CXCR4 and PD-1 genes by Cas9 nucleases combined with a DNA template comprising homology arms that bind to nucleic acid sequences adjacent to the genomic disruption (p. 3, Efficient Genetic Knock-in with Homology-Directed Repair, p. 3, Fig. 2a, p. 5, Fig. 4a), thereby simultaneously knocking-in a donor sequence into the genomic disruption of the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
However, in regard to claim 14, although Duchateau teaches targeting within the 3 exons of the TCR (p. 23, 2nd para., see, Table 2) and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) when making nuclease mediated disruptions in cells for knock-out purposes, Palmer et al., (2012), Rosenberg, and Duchateau are silent with respect to targeting exon 2 of the CISH gene with a genomic disruption.
	In regard to claims 14 and 26, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in 

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al. and target exon 3 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 3 is conserved among the CISH isoforms and would have been deemed as likely to knock out all of the splice variants. Moreover, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would immediately envision exon 3 out of the 3 exons available for targeting.
	In regard to the reasonable expectation of success of targeting exon 3 of the CISH gene, Zhang et al. (2016) teaches cells comprising a genomic disruption in a target gene by CRISPR-Cas9, and teaches that gene to be targeted is CISH (p. 58, col 2). Furthermore, Zhang teaches that the gRNA spacers are derived from inhibitory RNAs (p. 115, col 1, Table). Finally, in regard to instant claims, Hashimoto et al., (2009) teach an inhibitory RNA that targets CISH in exon 3 (p. 168, Table 1).
	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/25/2019), and Hashimoto et al., (Virology, 2009, 391:162-167), as applied to claim 14, in further view of Kaul et al. (GenBank AC096920.2, 2001, pgs. 1-43)


However, in regard to claim 17, although Palmer et al. teach that the preferred cells are human [83-84, 0109], and Jiang et al. teaches the human CISH sequence, they are silent with respect to the CISH gene of SEQ ID NO:103.
	With respect to claim 17, Kaul teaches the human CISH gene of accession number AC096920, which is 100% identical to SEQ ID NO: 103 (see SCORE report 12/10/2019, rge file, result #1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the human CISH gene as taught by Palmer (2012), in view of Rosenberg, Duchateau, Jiang and Schumann and do so in the human CISH gene that comprises the SEQ ID NO: 103 taught by Kaul with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kaul because AC096920 is a validated human sequence (p. 2 of GenBank document). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/25/2019), and Hashimoto et al., (Virology, 2009, 391:162-167) as applied to claim 14 and 19, in further view of Zhang et al., (US2014/0179770, filed 12/12/2013, prior art of record),                                                                                                                                                  
As stated supra, Palmer (2012) et al., suggest a composition comprising a genetically modified human T cell comprising a CRIPSR Cas9 mediated genomic disruption in CISH exon 3 and a cDNA encoding an exogenous TCR.
However, Palmer et al. are silent with respect to said genomic disruption being within 10 base pairs of a first nucleotide of a PAM sequence of exon 3 in the CISH gene.
	With respect to claim 22, Zhang teaches compositions of cells genetically modified by CRISPR Cas9 (Summary of Invention). Specifically, Zhang teaches that the CRISPR Cas9 nuclease can target the CISH gene (p. 41, [0421]). Importantly, Zhang teaches that Cas9 mediates a double strand break 3 bp upstream of the nucleotides of the PAM motif [0086]. Since the PAM motif for Cas9 is only 3 nucleotides in length (i.e., NGG), the genomic disruption would be within 10 base pairs of a first nucleotide of the PAM sequence.
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), and Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/25/2019), and Hashimoto et al., (Virology, 2009, 391:162-167) as applied to claim 14, in further view of Kochenderfer et al., (Blood, 2010, 116:4099-4102, prior art of record)

As stated supra, Palmer (2012) et al., suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR against a tumor antigen.
In regard to claim 32, although Palmer et al. (2012) teach that the preferred subject to administer the modified T cells is a human lymphoma patient [0106], and Duchateau teaches CD19 as a lymphoma tumor antigen to be target by the CAR (p. 4, 
In regard to claim 32, Kochenderfer et al., (2010) reduces to practice a composition of genetically modified T cells for a method of treating human lymphoma by administering genetically modified T cells to the patients expressing a chimeric antigen receptor (CAR) reactive to the lymphoma antigen CD19 (p. 4099, Methods).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified T cells that target a lymphoma antigen as suggested by Palmer (2012) and Duchateua and do so with genetically modified T cells comprising anti-CD19 antigen receptor as taught by Kochenderfer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Palmer suggests treating a human cancers such as lymphoma with genetically modified T cells and Gregory discloses that CD19 is lymphoma tumor antigen. Furthermore, Kochenderfer teaches that T cells genetically modified to target the CD19 antigen produce a “prolonged and selective elimination” of the B-cell lymphoma (Abstract).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huntington et al., (US2018/0298101, filed 12/16/2016, with priority to AU filed 12/16/2015, prior art of record), in view of Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 7/25/2019), ThermoFisher Sci (2020 catalogue, p. 1-2), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Schonfeld et al., (US2013/0280285, filed 9/06/2011), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), and Schumann et al., (PNAS, 2015, 112:10437-42, see IDS filed 7/22/2020)

An exon 3 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to the genomic disruption in CISH

Huntington teaches a composition of isolated genetically engineered natural killer comprising a genomic disruption in CISH (Summary of the Invention of AU2015 priority document). Specifically in regard to the preamble of claim 35, Huntington teaches the NK are human and from a primary source (p. 32, 1st para. of AU2015 priority document). Furthermore, in regard to claim 36, Hunting teaches the genomic disruption in the CISH lymphocyte is from an endonuclease such as CRIPSR-Cas9 (p. 27, 3rd-4th  para., p. 31, 4th para.). 
	However, in regard to the preamble of claim 35, although Huntington teaches siRNA that target the human CISH gene (p. 26, 2nd para.), which ThermoFisher evidences target within exon 3 of the human CISH gene, they are silent with respect to a CRISPR gRNA that targets with exon 3.
laim 35, Zhang teaches that gene to be targeted is CISH (p. 58, col 2). Furthermore, in regard to claim 36, Zhang teaches that the CRISPR/gRNA spacers are derived from inhibitory RNAs (p. 115, col 1, Table).
	Furthermore, in regard to preamble of claim 35, Jiang et al. (2000), teach the cloning and exon/intron structure of the human CISH gene. Specifically, Jiang teaches that CISH is found in multiple isoforms but has just 2 coding exons found in all isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale


	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of cells comprising genomically disrupted CISH gene by CRISPR/Cas endonuclease as suggested by Huntington, and to target exon 3 of CISH with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as state supra, since Jiang teaches there are only 2 exons found in all of the isoforms to choose from, one of ordinary skill in the art would have immediately envisioned creating a genomic disruption in exon 3 of the CISH gene. Finally, Huntington teaches a RNAi sequence within exon 3, which Zhang teaches would have been a reasonable starting point for creating gRNA that target exon 3 because Zhang teaches these sequences have 
	However, in regard to step (i) of claim 35, although Huntington et al. teaches the NK cells with a genomic disruption in CISH are to be used to target cancer cells (Summary of the Invention, p. 4, lines 11-21), they are silent with respect to genetically modifying the NK cells to express a CAR that target cancer cells.
	Schonfeld teaches NK cells genetically modified to express a CAR that target cancer cells ([0033, 0049-0050], claim 13 of Schonfeld, see Figs. 3-6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified NK cells to target cancer cells as suggested by Huntington et al. and to combine a CAR that targets cancer cells as taught by Schonfeld with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Schonfeld teaches that NK cells modified with a CAR can be used to target specific types of cancer cells [0033, 0157].
However, in regard to step (i) of claim 35, Huntington et al. are silent with respect to genetically modifying the NK cell to express a CAR, which is made by a process comprising a cDNA encoding the CAR with homology arms that bind to nucleic acid target sequences adjacent to the genomic disruption in a CISH gene.
Gregory teaches compositions of genetically modified immune for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) ([0010], Summary). With respect to claim 35, Gregory teaches that the immune cells are genetically modified ex vivo by nuclease targeted 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified NK cells comprising a nuclease mediated genomic disruption in CISH and an exogenous CAR as suggested by Huntington et al. and substitute the simultaneous knock-out/knock-in product-by-process steps of Gregory comprising a genomic disruption in an immune checkpoint gene (e.g., CISH) and a cDNA encoding an exogenous CAR comprising homology arms that bind to sequences adjacent  to the genomic disruption with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gregory for several reasons. First, as state supra, Gregory explicitly suggests a single step nuclease mediated integration of an exogenous donor sequence (e.g., CAR) by homologous recombination, while simultaneously knocking out a check-point gene of interest (e.g., PD-1). Thus, a simple substitution of one gene (i.e., PD-1) for another check-point gene (i.e., CISH) would have been obvious to the ordinary artisan.  Furthermore, Gregory teaches that nuclease mediated disruption at a target locus increases the frequency of homologous recombination at the locus by Efficient Genetic Knock-in with Homology-Directed Repair, p. 3, Fig. 2a, p. 5, Fig. 4a), thereby simultaneously knocking-in a donor sequence into the genomic disruption of the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Huntington et al., (US2018/0298101, filed 12/16/2016, with priority to AU filed 12/16/2015, prior art of record), in view of ThermoFisher Sci (2020 catalogue, p. 1-2), 

Huntington teaches a composition of isolated genetically engineered natural killer comprising a genomic disruption in CISH (Summary of the Invention of AU2015 priority document). Specifically in regard to the preamble of claim 35, Huntington teaches the NK are human and from a primary source (p. 32, 1st para. of AU2015 priority document). Furthermore, in regard to claim 37, Hunting teaches the genomic disruption in the CISH lymphocyte is from an endonuclease such as zinc finger nuclease (ZFN) (p. 27, 2nd-3rd  para.). 
	However, in regard to the preamble of claim 35, although Huntington teaches siRNA that target the human CISH gene (p. 26, 2nd para.), which ThermoFisher evidences target within exon 3 of the human CISH gene, they are silent with respect to a ZFN that targets with exon 3.
	In regard to preamble of claim 35, Jiang et al. (2000), teach the cloning and exon/intron structure of the human CISH gene. Specifically, Jiang teaches that CISH is found in multiple isoforms but has just 2 coding exons found in all isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale



	However, in regard to step (i) of claim 35, although Huntington et al. teaches the NK cells with a genomic disruption in CISH are to be used to target cancer cells (Summary of the Invention, p. 4, lines 11-21), they are silent with respect to genetically modifying the NK cells to express a CAR that target cancer cells.
	Schonfeld teaches NK cells genetically modified to express a CAR that target cancer cells ([0033, 0049-0050], claim 13 of Schonfeld, see Figs. 3-6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified NK cells to target cancer cells as suggested by Huntington et al. and to combine a CAR that targets cancer cells as taught by Schonfeld with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Schonfeld teaches that NK cells modified with a CAR can be used to target specific types of cancer cells [0033, 0157].
step (i) of claim 35, Huntington et al. are silent with respect to genetically modifying the NK cell to express a CAR, which is made by a process comprising a cDNA encoding the CAR with homology arms that bind to nucleic acid target sequences adjacent to the genomic disruption in a CISH gene.
Gregory teaches compositions of genetically modified immune for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) ([0010], Summary). With respect to claim 35, Gregory teaches that the immune cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159]). In regard to claim 37, Gregory teaches a ZFN for doing so [0010-0011, 0035, 0039-0040, 0072-0078]. Specifically, Gregory teaches that the modified cells comprise a DNA encoding the CAR having homology arms that bind to nucleic acid sequence adjacent to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195]. In regard to the DNA encoding the CAR as being a cDNA, Gregory cites their prior patent document of DeKelver et al., (US2011/0281361, filed 6/16/2011) to indicate that donor template is a cDNA ([0010, 0108, 0110] of DeKelver).	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified NK cells comprising a ZFN nuclease mediated genomic disruption in CISH and an exogenous CAR as suggested by Huntington et al. and substitute the simultaneous knock-out/knock-in product-by-process steps of Gregory comprising a genomic disruption in an immune checkpoint gene (e.g., CISH) and a cDNA encoding an exogenous CAR comprising 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.


Claims 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Huntington et al., (US2018/0298101, filed 12/16/2016, with priority to AU filed 12/16/2015, prior art of record), in view of ThermoFisher Sci (2020 catalogue, p. 1-2), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Schonfeld et al., (US2013/0280285, filed 9/06/2011), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), and DeKelver et al., (US2011/0281361, filed 6/16/2011)

Huntington teaches a composition of isolated genetically engineered natural killer comprising a genomic disruption in CISH (Summary of the Invention of AU2015 priority document). Specifically in regard to the preamble of claim 35, Huntington teaches the NK are human and from a primary source (p. 32, 1st para. of AU2015 priority document). Furthermore, in regard to claim 38, Hunting teaches the genomic disruption in the CISH lymphocyte is from an endonuclease such as TALEN (p. 27, 2nd-3rd  para.).
	However, in regard to the preamble of claim 35, although Huntington teaches siRNA that target the human CISH gene (p. 26, 2nd para.), which ThermoFisher evidences target within exon 3 of the human CISH gene, they are silent with respect to a TALEN that targets within exon 3.
	In regard to preamble of claim 35, Jiang et al. (2000), teach the cloning and exon/intron structure of the human CISH gene. Specifically, Jiang teaches that CISH is 

    PNG
    media_image1.png
    89
    819
    media_image1.png
    Greyscale


	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of cells comprising genomically disrupted CISH gene by TALEN endonuclease as suggested by Huntington, and to target exon 3 of CISH with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as state supra, since Jiang teaches there are only 2 exons found in all of the isoforms to choose from, one of ordinary skill in the art would have immediately envisioned creating a genomic disruption in exon 3 of the CISH gene. Finally, Huntington teaches a RNAi sequence within exon 3, which would have been a reasonable starting point for creating TALENs that target exon 3 because these sequences have already been optimized for specificity against the target gene. 
	However, in regard to step (i) of claim 35, although Huntington et al. teaches the NK cells with a genomic disruption in CISH are to be used to target cancer cells (Summary of the Invention, p. 4, lines 11-21), they are silent with respect to genetically modifying the NK cells to express a CAR that target cancer cells.
	Schonfeld teaches NK cells genetically modified to express a CAR that target cancer cells ([0033, 0049-0050], claim 13 of Schonfeld, see Figs. 3-6).

However, in regard to step (i) of claim 35, Huntington et al. are silent with respect to genetically modifying the NK cell to express a CAR, which is made by a process comprising a cDNA encoding the CAR with homology arms that bind to nucleic acid target sequences adjacent to the genomic disruption in a CISH gene.
Gregory teaches compositions of genetically modified immune for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) ([0010], Summary). With respect to claim 35, Gregory teaches that the immune cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159]). In regard to claim 38, Gregory teaches a TALEN for doing so [0010-0013, 0036, 0039-0040, 0072-0078]. Specifically, Gregory teaches that the modified cells comprise a DNA encoding the CAR having homology arms that bind to nucleic acid sequence adjacent to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195]. In regard to the DNA encoding the CAR as being a cDNA, Gregory cites their prior patent document of DeKelver et al., 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified NK cells comprising a TALEN nuclease mediated genomic disruption in CISH and an exogenous CAR as suggested by Huntington et al. and substitute the simultaneous knock-out/knock-in product-by-process steps of Gregory comprising a genomic disruption in an immune checkpoint gene (e.g., CISH) and a cDNA encoding an exogenous CAR comprising homology arms that bind to sequences adjacent  to the genomic disruption with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gregory for several reasons. First, as state supra, Gregory explicitly suggests a single step nuclease mediated integration of an exogenous donor sequence (e.g., CAR) by homologous recombination, while simultaneously knocking out a check-point gene of interest (e.g., PD-1). Thus, a simple substitution of one gene (i.e., PD-1) for another check-point gene (i.e., CISH) would have been obvious to the ordinary artisan.  Furthermore, Gregory teaches that TALEN nuclease mediated disruption at a target locus increases the frequency of homologous recombination at the locus by more than 1000-fold [0003]. Thus, it would have been obvious to have arrived at a NK cell comprising an exogenous DNA encoding a CAR for homologous recombination in the TALEN nuclease mediated disruption of the CISH locus. In regard to the reasonable expectation of success of using TALEN for genomic disruptions in human immune cells, Gregory teaches that TALENS can specifically and 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 5-6, 9-15, 17-36 are provisionally rejected on the ground of nonstatutory double patenting over claims 10-15, 17-24 of copending Application No. 16/182,146, in view of Liu et al., (US2014/0113375, see IDS filed 7/25/2019). This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the composition of genetically modified human cells of cited application makes obvious the cells of instant application. Specifically, since cited application claim 22 recites that the nucleic acid encoding the TCR or CAR is integrated into a genomic disruption of the CISH gene, and cited application claims 23 and 24 recite that the nucleic acid encoding the TCR or CAR is integrated into a genomic disruption of the TRAC or TRBC gene, the cited application 
However, cited application is silent to type of polynucleotide (i.e., cDNA or mRNA) which constitutes the donor template nucleic acid encoding the TCR or CAR.
Nevertheless, the prior art of Liu et al. (2014), teaches a genetically modified cell comprising a mRNA encoding a exogenous nucleic acid sequence that is reverse transcribed, thereby producing a reverse transcribed single stranded cDNA template, which is introduced into a genomic break in a gene of interest of said cell (Abstract, [0011-0012, 0019, 0059, 0077], see Fig. 5).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a genetically modified cell as claimed and to do so with a reverse transcribed cDNA as taught by Liu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Liu because the reverse transcriptase mediated production of cDNAs for gene targeting is particularly advantageous because the in cyto synthesized cDNAs are protected from degradation and provide an abundant supply of cDNAs for recombination [0028, 0059-0061].
Since the instant application claims are an obvious variant of cited application claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged.
Applicant argues that the provisional ODP rejection over co-pending Application 16/182,146 in view of Liu is improper because it is based on a third-party reference.
 Applicant's arguments have been fully considered but they are not found persuasive.
Contrary to applicant’s assertion, MPEP 804 (II,B), para. 8.37 states that provisional nonstatutory double patenting with secondary reference(s) is allowed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633